

117 HR 3408 IH: Promoting Programming, Research, Education and Preservation in Civics and Government Act
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3408IN THE HOUSE OF REPRESENTATIVESMay 20, 2021Mr. Kildee (for himself, Mrs. Hinson, Mr. Hill, Ms. Jayapal, Ms. Norton, Mr. Pocan, Mr. Reed, Ms. Scanlon, and Mr. Takano) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo clarify that the scope of the National Endowment for the Humanities includes the study of civics and government.1.Short titleThis Act may be cited as the Promoting Programming, Research, Education and Preservation in Civics and Government Act or the PREP Civics and Government Act. 2.Civics and government included in humanitiesSection 3(a) of the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 952(a)) is amended by inserting civics and government; after history;. 